EX PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 20 February 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Note foreign patent document CN 205722792 U.  It has been placed in the application file, but the information referred to therein pertaining to foreign patent document CN 205722792 U has not been considered.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnetic connection” and the “hook and loop connection” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality:
In line 17 of claim 4, a comma should be inserted after “loop connection” for better clarity.  Appropriate correction is required.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes the following:
Furuta et al. (US 2016/0376473), which teach a hard drive folding frame (1) used as a cover seal;
 Gustafson (US 9,429,494), which teaches a hard drive folding frame (110) used as a cover seal;
Casey et al. (US 9,099,163), which teach a hard drive folding frame (210) used as a damping assembly;
Gustafson et al. (US 8,854,766), which teach a hard drive folding frame (320) used as a cover seal;
Jacoby et al. (US 2011/0212281), which teach a hard drive folding frame (110) used as a cover seal;
Kim et al. (US 2007/0014086), which teach a hard drive folding frame (100) used as a mounting bracket;
Miyazaki et al. (US 2006/0002005), which teach a hard drive folding frame (80) used as a shielding cover seal;

Inoue et al. (US 2005/0168929), which teach a hard drive folding frame (59) used as a noise-insulation shock-absorbing assembly;
Matsunobu et al. (JP 2001-148816), which teach a hard drive folding frame (13) used as a damping assembly; and
Kawakami (US 5,506,374), which teaches a hard drive folding frame (12) used as a shield cover member.

Allowable Subject Matter
Claims 1-6 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-3, the prior art of record does not teach nor suggest the “computer accessory” as claimed comprising:
“a.	a flat folding holder frame further comprising:
i.	a central attaching surface that is substantially rectangularly
shaped,
ii.	two horizontal folding arms that are substantially rectangularly
shaped, a proximal end of each said horizontal folding arm is
connected to an opposite side of said central attaching surface,
iii.	two vertical folding arms that are substantially rectangularly
shaped, a proximal end of each said vertical folding arm is
all said folding arms include an embedded wireframe,
b.	said folding holder frame is between 1 and 3 mm in thickness inclusive,
c.	a frame connecting element that is bonded to said central attaching
surface,
d.	a computer connecting element that is bonded to a computer surface, and
e.	said frame connecting element and said computer connecting element are
temporarily joinable by either:
i.	a magnetic connection, or
ii.	a hook and loop connection,
f.	whereby said external computer hard drive is secured to said external
computer surface when:
i.	said horizontal folding arms and said vertical folding arms are bent
around said external computer hard drive, and
ii.	said frame connecting element is joined to said computer
connecting element” (emphasis added).
With respect to claims 4-6, the prior art of record does not teach nor suggest the “computer accessory” as claimed comprising:
“a.	a flat folding holder frame further comprising:
i.	a central attaching surface that is substantially rectangularly
shaped,
ii.	two horizontal folding arms that are substantially rectangularly
shaped, a proximal end of each said horizontal folding arm

iii.	two vertical folding arms that are substantially rectangularly
shaped, a proximal end of each said vertical folding arm connected
to an opposite side of said central attaching surface,
b.	said folding holder frame is between 0.1 and 1 mm in thickness inclusive,
c.	a frame connecting element that is bonded to said central attaching
surface,
d.	a computer connecting element that is bonded to a computer surface, and
e.	said frame connecting element and said computer connecting element are
temporarily joinable by either:
i.	a magnetic connection, or
ii.	a hook and loop connection
f.	whereby said external computer hard drive is secured to said external
computer surface when:
i.	said horizontal folding arms and said vertical folding aims are bent
around said external computer hard drive, and
ii.	said frame connecting element is joined to said computer
connecting element” (emphasis added).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688